Judgment unanimously affirmed. Memorandum: None of defendant’s contentions requires reversal. The trial court’s limited questioning of the complainant was proper (see, People v De Jesus, 42 NY2d 519, 523) and the complainant’s reference to a prior incident involving the defendant was not so prejudicial that it denied defendant a fair trial or subverted the court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371). On this record, defendant’s convictions for first degree burglary are supported by the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495), defendant received meaningful assistance of counsel (see, People v Baldi, 54 NY2d 137, 146-147; cf., People v Dombrowski, 163 AD2d 873), and defendant’s sentence is not excessive. (Appeal from judgment of Supreme Court, Erie County, Marshall, J.—burglary, first degree.) Present—Callahan, J. P., Denman, Green, Balio and Davis, JJ.